12-2268
         Veckovic v. Holder
                                                                                       BIA
                                                                                    Bain, IJ
                                                                               A099 320 129
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                JON O. NEWMAN,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       IVAN VECKOVIC,
14                Petitioner,
15                                                              12-2268
16                            v.                                NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Saul C. Brown, New York, New York.
24
25       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
26                                      Attorney General; Leslie McKay,
27                                      Assistant Director; Anthony J.
28                                      Messuri, Trial Attorney, Office of
29                                      Immigration Litigation, Civil
30                                      Division, United States Department
31                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner, Ivan Veckovic, a native of the former

 6   Yugoslavia and citizen of Croatia, seeks review of a May 4,

 7   2012, decision of the BIA affirming the October 12, 2010,

 8   decision of Immigration Judge (“IJ”) Terry A. Bain, denying

 9   his application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Ivan Veckovic, No. A099 320 129 (B.I.A. May 4, 2012), aff’g

12   No. A099 320 129 (Immig. Ct. N.Y. City Oct. 12, 2010).        We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).   Because Veckovic does not

21   challenge the agency’s denial of CAT relief, we have

22   reviewed only the denial of asylum and withholding of

23   removal.

                                   2
 1       Veckovic argues that the IJ erred by finding that he

 2   failed to demonstrate past persecution or a well-founded

 3   fear of future persecution based on his Serbian ethnicity.

 4   Although Veckovic was assaulted, verbally harassed, and

 5   subjected to property damage,, we find no error in the IJ’s

 6   determination that the harm Veckovic endured did not rise to

 7   the level of persecution because he was not detained during

 8   these incidents, and the harm he suffered was relatively

 9   minor.   See Jian Qiu Liu v. Holder, 632 F.3d 820, 822 (2d

10   Cir. 2011) (holding that a beating which occurred prior to

11   detention, “required no formal medical attention and had no

12   lasting physical effect” did not rise to the level of

13   persecution).

14       To demonstrate a well-founded fear of future

15   persecution, an asylum applicant must show either: (1) that

16   he suffered past persecution; or (2) a fear of future

17   persecution because he “would be singled out individually

18   for persecution” or because there exists in his country “a

19   pattern or practice . . . of persecution of a group of

20   persons similarly situated to [him].”   8 C.F.R.

21   §§ 1208.13(b)(2), 1208.16(b)(2).   The IJ reasonably found

22   that Veckovic failed to establish an objectively reasonable

23   basis for fearing future persecution in Croatia.

                                   3
 1       The State Department report described widespread

 2   discrimination against ethnic Serbs, including some

 3   incidents of violence.    However, as the IJ found, there was

 4   no evidence that the Croatian government was unwilling or

 5   unable to protect Veckovic, given: (1) Veckovic’s testimony

 6   that the police helped to investigate the incident in which

 7   he was attacked; and (2) the report’s indication that

 8   Croatian authorities had identified, arrested, and

 9   prosecuted other individuals who perpetrated acts of

10   violence against ethnic Serbs.     Accordingly, the IJ did not

11   err in finding that Veckovic failed to establish his

12   eligibility for asylum.    See id.; 8 U.S.C. § 1101(a)(42).

13       Having failed to show the objective likelihood of

14   persecution needed to make out an asylum claim, Veckovic was

15   necessarily unable to meet the higher standard required to

16   succeed on a claim for withholding of removal.     See Gomez v.

17   INS, 947 F.2d 660, 665 (2d Cir. 1991).

18       For the foregoing reasons, the petition for review is

19   DENIED. As we have completed our review, petitioner’s pending

20   motion for a stay of removal is DENIED as moot.

21                                FOR THE COURT:
22                                Catherine O’Hagan Wolfe, Clerk




                                    4